Citation Nr: 1416620	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-49 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a neurological disability of the left upper extremity, to include as secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for a neurological disability of the left lower extremity, to include as secondary to service-connected diabetes mellitus. 

3.  Entitlement to service connection for numbness of the right hand, to include as secondary to service-connected diabetes mellitus. 

4.  Entitlement to service connection for numbness of the left hand, to include as secondary to service-connected diabetes mellitus. 

5.  Entitlement to service connection for a heart murmur.

6.  Entitlement to service connection for neck and throat pain.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

In February 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  The Veteran also testified before a hearing officer at the RO in May 2011.  Transcripts of both hearings are of record.

The issues of entitlement to service connection for neurological disabilities of the upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

In December 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for entitlement to service connection a heart murmur and neck and throat pain is requested. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for a heart murmur by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for neck and throat pain by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a December 2013 statement, the appellant withdrew the appeal for entitlement to service connection for a heart murmur and neck and throat pain.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to these claims and they are dismissed.



ORDER

The claim for entitlement to service connection for a heart murmur is dismissed.

The claims for entitlement to service connection for neck and throat pain is dismissed.


REMAND

The Board finds that additional development is necessary before a decision can be rendered with respect to the other claims on appeal.  During the February 2014 videoconference hearing, the Veteran testified that he had received treatment for the claimed neurological disabilities at the Maui VA Community Based Outpatient Clinic (CBOC) in December 2013.  The claims file currently contains some records of VA treatment from the Maui CBOC, but these records only date through June 2013.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Upon remand, copies of the Veteran's VA treatment records dated since June 2013 must be obtained and associated with the paper or virtual claims file.  

The Board also finds that the Veteran should be provided a VA examination to determine the nature and etiology of the claimed neurological disabilities.  The Veteran contends that his numbness and pain of the upper and lower extremities is secondary to service-connected diabetes mellitus.  VA treatment records dated throughout the claims period do not document a diagnosis of diabetic neuropathy; instead, the Veteran has been treated for cervical and lumbar radiculopathy to account for his neurological complaints.  However, during a November 2005 neurosurgery consultation at the Palo Alto VA Medical Center (VAMC), an examining neurosurgeon noted that the Veteran's history of diabetes complicated a full evaluation and could account for some of his symptoms, especially the numbness in some of his fingers.  The Board therefore finds that a VA examination is necessary to clarify the etiology of the disabilities on appeal. 
Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's treatment records from  the Honolulu VAMC, to include the Maui CBOC, for the period beginning June 28, 2013.  All medical records must be associated with the Veteran's virtual or paper claims file.  All attempts to obtain this evidence must be documented in the record.  

2.  Afford the Veteran a VA examination to determine the nature and etiology of claimed neurological disabilities of the left lower extremity and upper extremities.  The claims file must be reviewed by the examiner in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed, to include nerve conduction tests.  Based on a review of the claims file, the examiner must determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any diagnosed neurological disorder of the upper and/or lower extremities is caused or aggravated by service-connected diabetes mellitus.

A full rationale (i.e. basis) for all medical opinions much be provided.  The medical opinion must address whether the Veteran's claimed neurological disabilities have been aggravated by the service-connected diabetes.  

3.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


